Title: From Thomas Jefferson to Giuseppe Ceracchi, 14 November 1793
From: Jefferson, Thomas
To: Ceracchi, Giuseppe



Dear Sir
Philadelphia Nov. 14. 1793.

I have received the favor of your letter of May 27. from Münich, and it was not till then that I knew to what place or through what channel to direct a letter to you. The assurances you recieved that the monument of the President would be ordered at the new election, were founded in the expectation that he meant then to retire. The turbid affairs of Europe however, and the intercessions they produced prevailed on him to act again, tho’ with infinite reluctance. You are sensible that the moment of his retirement, kindling the enthusiasm for his character, the affections for his person, the recollection of his services, would be that in which such a tribute would naturally be resolved on. This of course is now put off to the end of the next bissextile: but whenever it arrives, your title to the execution is engraved in the minds of those who saw your works here. Your purpose with respect to my bust is certainly flattering to me. My family has entered so earnestly into it that I must gratify them with the hope, and myself with the permission to make a
 
just indemnification to the author. I shall be happy at all times to hear from you, and to learn that your successes in life are as great as they ought to be. Accept assurances of my sincere respect & esteem.

Th: Jefferson

